IN THE SUPREME COURT OF TEXAS
                                          ══════════
                                            No. 15-0971
                                          ══════════

                    LOVING COUNTY APPRAISAL DISTRICT, PETITIONER

                                                  v.


             EXLP LEASING, LLC AND EES LEASING, LLC, RESPONDENTS

            ══════════════════════════════════════════
                         ON PETITION FOR REVIEW FROM THE
                 COURT OF APPEALS FOR THE EIGHTH DISTRICT OF TEXAS
            ══════════════════════════════════════════


                                          PER CURIAM

       EXLP Leasing owns and leases out compressor stations used to deliver natural gas into

pipelines. Some of these compressors are in use in Loving County. In response to a 2012

amendment to the Tax Code that included leased heavy equipment in a statutory formula used to

value heavy equipment held by dealers for sale, EXLP began paying taxes on the compressors

located in Loving County to Midland County, where EXLP contends it “maintain[s] a yard from

which its inventory in the Permian Basin region is leased, to which leased compressors are returned

after leases expire, and where the inventory in the area is serviced.” But Loving County continued

to place the compressors on its appraisal roll at full market value, arguing that their presence within

the county fixes taxable situs there.

       An appraisal review board sided with the county and EXLP sought judicial review. In the

trial court, the county argued Tax Code sections 23.1241 and 23.1242—the provisions the

legislature amended in 2012—are unconstitutional on their face and as applied because the
statutory formula for valuing leased heavy equipment bears no relationship to any measure of

market value as required by the Texas Constitution. The county also argued that taxes on the

compressors were due to Loving County, not Midland County. Finally, it argued that the

compressors are not “heavy equipment” under Tax Code section 23.1241(a)(6), and therefore do

not fall under the challenged statutory framework. The trial court sided with the county on the first

two issues but with EXLP on the third.

        Both parties appealed, but the county dropped its argument that EXLP’s compressors are

not “heavy equipment” under section 23.1242. The court of appeals reversed the trial court’s

determination that sections 23.1241 and 23.1242 are unconstitutional but affirmed its conclusion

that the compressors’ taxable situs is Loving County rather than Midland County. See 478 S.W.3d
790, 796–804 (Tex. App.—El Paso 2015).

        Both parties sought our review, and this case was consolidated for briefing with four other

similar cases. On March 2, 2018, we issued an opinion in EXLP Leasing, LLC v. Galveston Central

Appraisal District, 554 S.W.3d 572 (Tex. 2018). That opinion is dispositive of the issues presented

in this petition for review.

        In EXLP Leasing, we considered the same constitutional challenges considered by the court

of appeals in this case and held that the Galveston County appraisal district failed to rebut the

presumed constitutionality of Tax Code sections 23.1241 and 23.1242. Specifically, we rejected

the district’s argument that “for constitutional purposes, ‘value’ under article VIII, section 1(b)

means the actual market value a willing buyer would pay a willing seller for the compressors at

issue.” Id. at 576. Instead, we acknowledged that it is the legislature’s province to set valuation for

tax purposes so long as it does not act unreasonably, arbitrarily, or capriciously. Id. at 576–81. We


                                                  2
also rejected the same argument made in this case that sections 23.1241 and 23.1242 violate the

constitution’s equal-and-uniform provision found in article VIII, section 1(a). Id. at 580–81.

       The court of appeals in this case likewise concluded that “the constitution does not

prescribe a particular formula or standard for determining the ‘market value’ of property.” 478
S.W.3d at 796. Noting that the method for valuing leased heavy equipment in sections 23.1241

and 23.1242 is “neither novel nor unique,” the court of appeals considered it “eminently reasonable

to require dealers of inventory held for lease or rent in the ordinary course of business to pay taxes

only on inventory actually leased or rented.” Id. at 798–99. The court of appeals went further than

we did by considering the reasonableness of the underlying statutory framework. Cf. EXLP

Leasing, 554 S.W.3d at 580 (concluding we “need not consider” EXLP’s “vigorous defense of

sections 23.1241 and 23.1242 as an efficient and equitable statutory scheme” because “[t]he county

made its stand on the idea that the constitution compels a market-value approach” and “offers no

other reason why the statute is unconstitutional”). Nonetheless, the court of appeals’ holding that

the appraisal district failed to establish sections 23.1241 and 23.1242 are unconstitutional on the

basis that property must be taxed in proportion to its market value is consistent with our opinion

in EXLP Leasing. Similarly, its conclusion that the district failed to establish that those provisions

violate the constitution’s equal-and-uniform provision is consistent with our rejection of that

argument in EXLP Leasing. Id. at 580–81. On these issues, the court of appeals’ judgment is

affirmed.

       On the question of where the compressors at issue are properly taxed, however, the court

of appeals’ conclusion differs from ours in EXLP Leasing. We concluded that “sections 23.1241

and 23.1242, read together, reflect the legislature’s intent to fix the situs of dealer-held heavy


                                                  3
equipment at the location where the dealer maintains its inventory rather than at the various

locations where the equipment might otherwise by physically located.” Id. at 583. Accordingly,

we held that Tax Code section 21.02, which contains default provisions for determining taxable

situs, “does not control the taxable situs of property covered by section 23.1242.” Id. at 585. The

court of appeals, however, concluded that EXLP failed to rebut the presumption that Loving

County is the compressors’ taxable situs under section 21.02. 478 S.W.3d at 804. Because we held

differently in EXLP Leasing, we reverse the court of appeals’ judgment on the issue and render

judgment that the taxable situs of the compressors located in Loving County is controlled by Tax

Code sections 23.1241 and 23.1242.

       We further hold that EXLP properly paid taxes on the compressors at issue in Midland

County. In its motion for summary judgment, EXLP argued that “because the legislature requires

a taxpayer to report heavy equipment inventory values to the appraisal district in which they have

business locations, the proper tax situs for a dealer’s heavy equipment is the dealer’s business

location where the dealer conducts business by, for example, maintaining inventory for sale or

lease, storing the equipment when not in use, where parts for the equipment are sold, and where

services are provided to repair and maintain the equipment, whether at the dealer’s business

location or in the field.” An EXLP vice president provided affidavit testimony that the compressors

at issue “are assigned to [EXLP’s] business location and storage yard in Midland County, Texas,

where they are returned upon termination of a lease if not needed elsewhere under a different

lease.” EXLP neither “expects nor intends for the compressors located in Loving County . . . to

permanently remain in Loving County, but instead move from time to time between leases and




                                                4
storage yards.” The vice president further stated that EXLP neither maintains a storage yard nor a

principal place of business in Loving County.

       We agree with EXLP that the compressors at issue here are properly taxed in Midland

County. We similarly held in EXLP Leasing that the compressors at issue there, which were

physically located in Galveston County, were properly taxable in Washington County because they

were part of EXLP’s “Gulf Coast Region fleet” and, as such, were “assigned” to EXLP’s “business

location and storage yard in Washington County,” which EXLP used to “manage the inventory of

compressors in the Gulf Coast region.” 554 S.W.3d at 585–86. Significantly, Loving County has

made no argument in the course of litigating this case that Midland County should not be the

compressors’ taxable situs if Tax Code sections 23.1241 and 23.1242 control. See id. at 586 (noting

Galveston County did not argue Washington County should not be the taxable situs for the

compressors if sections 23.1241 and 23.1242 control instead of section 21.02).

       For these reasons, and without hearing oral argument, see TEX. R. APP. P. 59.1, we affirm

the court of appeals’ judgment in part and reverse in part, rendering judgment that sections 23.1241

and 23.1242 control the taxable situs of the compressors at issue in this case and that Midland

County is the taxable situs of the compressors at issue.



OPINION DELIVERED: November 16, 2018




                                                 5